 1   SEYFARTH SHAW LLP
     Aaron R. Lubeley (SBN 199837)
 2   alubeley@seyfarth.com
     Emily Schroeder (SBN 274257)
 3   eschroeder@seyfarth.com
     601 South Figueroa Street, Suite 3300
 4   Los Angeles, California 90017-5793
     Telephone: (213) 270-9600
 5   Facsimile: (213) 270-9601
 6   Attorneys for Defendant
     TBWA Worldwide, Inc. dba TBWA/Media Arts
 7   Lab
 8   PINEDOLAW
     Craig A. Pinedo (SBN 191337)
 9   cpinedo@pinedolaw.com
     1700 North Broadway, Suite 430
10   Walnut Creek, CA 94596
     Telephone: (415) 693-9155
11   Facsimile: (415) 524-7564
12   FRANK SIMS STOLPER, LLP
     Jason M. Frank (SBN 190957)
13   jfrank@lawfss.com
     19800 MacArthur Blvd., Suite 855
14   Irvine, California 92612
     Telephone: (949) 201-2400
15   Facsimile: (949) 201-2405
16   Attorneys for Plaintiff
     REBECCA STAMBANIS
17

18

19
                                 UNITED STATES DISTRICT COURT
20
                            CENTRAL DISTRICT OF CALIFORNIA
21

22
     REBECCA STAMBANIS,                         Case No. 2:19-CV-03962-ODW
23
                    Plaintiff,
24
           v.                                   PROTECTIVE ORDER
25
     TBWA WORLDWIDE, INC., dba
26   TBWA/Media Arts Lab; and DOES 1-20,
27                  Defendants.
28

                                                                    PROTECTIVE ORDER
                                                             CASE NO.: 2:19-CV-03962-ODW
 1

 2                                          ORDER
 3         Consistent with Defendant TBWA WORLDWIDE, INC., dba TBWA/Media Arts
 4   Lab and Plaintiff REBECCA STAMBANIS’s Stipulation Regarding Protective Order,
 5   filed concurrently herewith:
 6         IT IS HEREBY ORDERED that:
 7         Good cause appearing for this Protective Order,
 8         IT IS SO ORDERED.
 9
     Dated: March 9, 2020                 ____________________________________
10                                        Hon. Judge John E. McDermott
                                          UNITED STATES MAGISTRATE JUDGE
11                                        United States District Court
                                          Central District of California
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                                                                    PROTECTIVE ORDER
                                                             CASE NO.: 2:19-CV-03962-ODW
